Citation Nr: 0427340	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to August 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 10 percent evaluation 
for hypertension and denied a higher evaluation.  The veteran 
asserts that he warrants a higher evaluation.

In February 2001, the Board denied an evaluation in excess of 
10 percent for hypertension.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2002, the Court vacated the Board's 
determination that an evaluation in excess of 10 percent for 
hypertension was not warranted and remanded the claim, 
stating that the Board had failed to address the Veterans 
Claims Assistance Act of 2000 (VCAA) and had relied on 
"inadequate examination reports" in making its 
determination.

In October 2003, the Board remanded the claim for additional 
development consistent with the June 2002 Court order.  The 
case has been returned to the Board for further appellate 
review.

The Board notes that in the veteran's brief before the Court, 
he stated that he wanted the Court to rate him as totally 
disabled and to make a finding that the veteran's 
disabilities "interfered materially and substantially" with 
his occupation.  This is a reasonably raised claim for a 
total rating for compensation based upon individual 
unemployability due to service-connected disabilities.  The 
Board is referring this claim to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

Hypertension is manifested by diastolic pressures 
predominantly 100 or less and systolic pressures 
predominantly 160 or less.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7101 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the February 1999 rating decision, the 
April 1999 statement of the case, the February 2001 Board 
decision, the February 2004 letter, and the June 2004 
supplemental statement of the case.  In both the February 
1999 rating decision and the April 1999 statement of the 
case, the RO stated that in order to warrant a 20 percent 
evaluation for hypertension, diastolic blood pressure needed 
to be predominantly 110 or more or systolic blood pressure 
needed to be predominantly 200 or more.  Also in the April 
1999 statement of the case, the RO provided the veteran with 
the applicable criteria for evaluating hypertension.  Thus, 
this showed the veteran the criteria needed for evaluations 
in excess of 10 percent for hypertension.

In the February 2001 Board decision, it also provided the 
veteran with the criteria needed to establish a 20 percent 
evaluation for hypertension and stated that the "medical 
evidence of record clearly fails to indicate that the veteran 
suffers from diastolic pressure predominantly 110 or more or 
systolic pressure of 200 or more as required for a 20 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above."  

In the February 2004 letter, the RO informed the veteran that 
in order for him to receive a higher evaluation, the evidence 
must show that his service-connected disability had gotten 
worse.  Finally, in the June 2004 supplemental statement of 
the case, the RO stated that to establish a 20 percent 
evaluation for hypertension, the evidence would need to show 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Thus, the veteran has 
been informed that in order to warrant the next higher 
evaluation, here, a 20 percent evaluation, his diastolic 
pressure needed to be predominantly 110 or more or his 
systolic pressure needed to be predominantly 200 or more.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
February 2004 letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
Relevant records from any Federal 
agency.  This may include medical 
records from the military, VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
Relevant records not held by a Federal 
agency.  This may include records from 
State or local government, private 
doctors and hospitals, or current or 
former employers.  For the VA to 
request medical evidence from private 
doctors and hospitals, you must submit 
a VA Form 21-4142, Authorization and 
Consent to Release Information.

(Bold in original.)  

VA added that it must provide the veteran with enough 
information about the records so that VA could request them 
from the person or agency who has them.  It noted that it was 
the veteran's responsibility to make sure that VA received 
all requested records which were not in the possession of a 
federal department or agency.  Also in the February 2004 
letter, VA told the veteran to "Please provide us with any 
evidence or information you have pertaining to your appeal."  
(Bold in original.)  Further, in the June 2004 supplemental 
statement of the case, the veteran was provided with the 
provisions of 38 C.F.R. § 3.159(c)(1) and (2), which also 
informed the veteran of who bears what responsibility when 
obtaining and submitting evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he had filed his original claim for 
compensation in 1994.  In connection with the current claim, 
VA obtained the VA treatment records from the Jackson, 
Mississippi, VA medical center, which treatment records 
included the veteran having his blood pressure taken three 
days in a row in May 2003.  The veteran was provided with a 
VA examination in February 1999.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA-compliant notification was not provided to the 
veteran until after the initial unfavorable determination, 
because that determination took place before the enactment of 
the VCAA.  However, the Court acknowledged in Pelegrini that 
VA could show that the lack of a pre-AOJ decision notice was 
not prejudicial to the claimant.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Initially, 
it must be noted that the VCAA was passed after the initial 
consideratin of the veteran's claim for an increased 
evaluation.  The February 2004 letter and the June 2004 
supplemental statement of the case provided the veteran with 
notification as to both the evidence necessary to 
substantiate a claim for an evaluation in excess of 
10 percent for hypertension and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  While 
these notices were sent after adjudication of the claim, it 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 
letter and in the supplemental statement of the case, VA 
provided the veteran with 60 days in which to submit 
additional evidence.  Following the VCAA letter, the veteran 
submitted a statement indicting that he had no further 
evidence to submit.  The Board finds that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, our proceeding to decide the appeal at 
this time will cause no prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board is aware that the February 2004 letter did not 
provide the veteran with the evidence necessary to 
substantiate the claim.  Rather, the letter stated that the 
evidence would need to show that his disability had worsened.  
Such wording does not inform the veteran of what the evidence 
would need to show to establish a 20 percent evaluation for 
hypertension.  This is not in keeping with the statute and 
the regulation, which state that in the same notice in which 
the claimant is provided with the evidence necessary to 
substantiate the claim he will also be provided with which 
portion of that information and evidence is to be provided by 
the claimant and which portion VA will obtain on his behalf.  
See 38 U.S.C.A § 5103(a); see also 38 C.F.R. § 3.159(b).  
However, the Board finds that this discrepancy does not 
prejudice the veteran in this particular case.  Specifically, 
the veteran has been provided with advice as to the evidence 
necessary to establish a 20 percent evaluation for 
hypertension in the February 1999 rating decision, the April 
1999 statement of the case, the February 2001 Board decision, 
and the June 2004 supplemental statement of the case.  He has 
been informed on these four occasions of what evidence is 
needed to establish a 20 percent evaluation for this 
disability.  Thus, while he was not informed of the evidence 
necessary to substantiate his claim for a higher evaluation 
for hypertension at the same time he was told of which 
portion of that information and evidence was to be provided 
by the claimant and which portion VA would obtain on his 
behalf.  He was, nevertheless, informed of both of these 
requirements - just not at precisely the same time.  To 
remand this issue for VA to send the veteran another letter, 
providing both of these pieces of information in the same 
notice would be unnecessary, as it would only delay 
consideration of the veteran's appeal, which has been pending 
since 1999.  See Bernard, supra. 

Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  Again, the veteran has not submitted any 
additional evidence to VA since The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been sufficiently met in this 
case.

II.  Decision

The veteran filed a claim for an increased evaluation for 
hypertension in July 1998.

A June 1998 VA outpatient treatment report shows that blood 
pressure was 155/87 (systolic/diastolic).  July 1998 VA 
outpatient treatment reports show that the veteran's blood 
pressure was 148/84, 148/86, 152/86, and 158/94.  In one of 
the July 1998 treatment records, the examiner stated that the 
veteran's hypertension was not controlled, and another one 
indicated that the veteran was going to start taking 
medication for hypertension.  An August 1998 treatment record 
shows blood pressure was 133/95.

A February 1999 VA examination report shows that the veteran 
was on medication for hypertension and was following a low-
salt diet.  The examiner noted the veteran had no history of 
a myocardial infarction, heart problems, chest pain, or 
syncope.  The veteran reported he had dizziness occasionally 
if he stood up too fast and some headaches if he stood for a 
long period of time.  The examiner stated, "He states his 
blood pressure is usually pretty good, occasionally it runs 
high."  Blood pressure readings taken at that time were 
144/100, 140/94 sitting, 134/84 reclining, and 144/94 
standing.  Hypertension was diagnosed.

An April 2002 VA outpatient treatment report shows that blood 
pressure was 151/88.  A July 2002 treatment report shows 
blood pressure was 137/79.  A January 2003 treatment report 
shows blood pressure was 136/86.  In May 2003, the veteran 
had his blood pressure checked at least two times during the 
day over three days.  The blood pressure readings were as 
follows:

May 5, 2003		148/98  188/116  184/116
May 6, 2003		172/78  160/112
May 8, 2993		134/78  112/76

A July 2003 VA outpatient treatment report shows the 
veteran's blood pressure as 137/86.  In August and September 
2003, blood pressures were 188/98 and 136/87 respectively.  
In April 2004, the veteran's blood pressure was 151/83 and 
135/72 on the same day.  The examiner stated that the 
veteran's hypertension was benign, but noted that the veteran 
reported that at times, it could be extremely high.  He noted 
the veteran was on medication for hypertension.

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  Id.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, 20 out of 24 readings between June 1998 and April 2004 
have diastolic blood pressure readings of below 100.  Only 
three readings have diastolic blood pressure above 110.  
Therefore, the evidence does not establish diastolic blood 
pressure readings that are "predominantly" 110 or more.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.

At the time of the February 1999 VA examination, the veteran 
denied any history of heart problems.  He reported occasional 
dizziness and headaches, but also reported that his blood 
pressure was "usually pretty good."  None of the systolic 
blood pressure readings have been above 200.  Therefore, the 
evidence does not establish systolic blood pressure readings 
that are "predominantly" 200 or more.  See id.  Thus, an 
evaluation in excess of 10 percent for hypertension would not 
be warranted whether considering the veteran's diastolic 
blood pressure readings or the systolic blood pressure 
readings.  See id.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) it 
states the following:

Hypertension or isolated systolic 
hypertension must be confirmed by 
readings taken two or more times on at 
least three different days.  For purposes 
of this section, the term hypertension 
means that the diastolic blood pressure 
is predominantly 90mm. or greater, and 
isolated systolic hypertension means that 
the systolic blood pressure is 
predominantly 160mm. or greater with a 
diastolic blood pressure of less than 
90mm. 

(Emphasis added.)

In the June 2002 order, the Court stated that the Board had 
erred in its February 2001 decision in denying the veteran an 
evaluation in excess of 10 percent because it "did not rely 
upon readings taken two or more times on at least three 
different days."  The Board notes that that part of the 
Diagnostic Code refers to when VA must concede that a veteran 
has hypertension.  The second sentence of Note (1) defines 
hypertension for VA purposes.  The first sentence provides 
that in order for hypertension to be conceded by VA, the 
veteran's blood pressure over three different days must meet 
the criteria under that which is described in the second 
sentence.  One elevated blood pressure reading will not be 
conceded by VA as being indicative of hypertension unless the 
readings show hypertension based upon blood pressure readings 
taken two or more times on at least three different days.  
Therefore, Note (1) does not apply to claims for increased 
evaluations.  

Regardless, the veteran's blood pressure was taken at least 
twice in one day over three days.  This occurred in May 2003.  
There were seven blood pressure readings and four of them 
showed diastolic pressure readings of below 100.  Three of 
them showed diastolic blood pressure readings above 110.  
Therefore, only three of the seven meet the criteria for a 
20 percent evaluation, which does not establish diastolic 
blood pressure readings that are "predominantly" 110 or 
more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  None of 
the systolic blood pressure readings taken in May 2003 were 
above 200.  See id.  Thus, if basing the current evaluation 
on the blood pressure readings taken in May 2003, the Board 
finds that an evaluation in excess of 10 percent for 
hypertension would not be warranted.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he asserted in July 1998 that his hypertension 
was worse than the noncompensable evaluation assigned, he was 
correct, and the RO granted a 10 percent evaluation.  
However, to the extent that the veteran has asserted he 
warrants more than a 10 percent evaluation, the objective 
medical evidence does not support the contentions for a 
higher evaluation for the reasons stated above.  The Board 
finds that the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for 
hypertension, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for 
hypertension are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria.  Referral in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected hypertension has rendered 
the veteran's disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



_________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



